Citation Nr: 9931971	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  96-13 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1995, in which 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to a compensable rating for malaria.  
The veteran subsequently perfected an appeal of that 
decision.  A hearing on this claim was held in Washington, 
D.C., on June 9, 1998, before Jeff Martin, who is a member of 
the Board and was designated by the chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

In a September 1998 Board decision, this case was remanded to 
the RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The record contains no treatment records for malaria or 
malarial symptoms and a November 1998 test results indicated 
no ova or parasites and no malarial parasites in the 
veteran's blood.  

3.  Competent evidence of record indicates that the veteran's 
once or twice a year self-treated fevers are not recurring 
malaria attacks.

4.  There is no competent medical evidence of record 
indicating that the veteran's liver and spleen disorders are 
related to his service-connected malaria.
CONCLUSION OF LAW

The criteria for a compensable evaluation for malaria are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.88b, Diagnostic Code 6304 (1999); 38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's contentions regarding the recurrence of his 
malaria constitute a plausible or well-grounded claim.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
further finds that the VA has met its statutory obligation to 
assist him in the development of his claim. 38 U.S.C.A. 
§ 5107(a) (West 1991).

The RO originally granted the veteran's claim of entitlement 
to service connection for malaria in a December 1989 
decision, assigning a noncompensable evaluation thereto, 
effective June 30, 1989, the date of his claim.  In December 
1995 the RO denied the veteran's request for a compensable 
evaluation for his service-connected malaria, and, as noted 
above, the veteran perfected an appeal of this decision.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.88b (1999) (Schedule), the RO evaluated the veteran's 
malaria by application of the criteria set forth in 
Diagnostic Code 6304.  Under this provision, a 100 percent 
rating is warranted for malaria as an active disease, and the 
note included in the provision states that the diagnosis of 
malaria depends on the identification of the malarial 
parasites in blood smears.  If the veteran served in an 
endemic area and presents signs and symptoms compatible with 
malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in the blood smears.  Thereafter, 
residuals such as liver or spleen damage should be rated 
under the appropriate system.  38 C.F.R. § 4.88b (1999).

However, the Board notes that the regulations governing the 
evaluation of malaria were revised effective July 31, 1996, 
because the veteran's claim was filed in July 1995, prior to 
the revision, he is entitled to evaluation under the 
regulations, old or new, which offer him the most favorable 
outcome for the period after the effective date of the 
amended regulations.  See Rhodan v. West, 12 Vet. App. 55, 57 
(1998); DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Accordingly, the Board must consider the regulations in 
effect prior to July 31, 1996, as well as the revised 
regulations and determine which is more favorable to the 
veteran for this period.  

Under the regulations in effect prior to July 31, 1996, a 10 
percent rating is warranted for recently active malaria with 
one relapse in the past year, or old cases with moderate 
disability; a 30 percent rating for recently active malaria 
with two relapses in the past 6 months, or old cases with 
marked general impairment of health; a 50 percent rating for 
clinically active malaria so as to require intensive 
treatment, recently active with three or more relapses over 
the past 6 months, or old cases with marked general 
impairment of health; and a 100 percent rating is warranted 
for clinically active malaria requiring hospital treatment 
for a contemplated or elapsed period of 14 days or more, with 
a combination of cerebral symptoms, enlarged spleen, anemia 
or other severe symptoms.  38 C.F.R. § 4.88b (1996).  Because 
these regulations provide more leeway in terms of eligibility 
for a compensable rating, the Board finds that they are more 
favorable for the veteran for the period prior to July 31, 
1996.

Initially, the Board notes that the veteran's liver and 
spleen complications have been attributed to his service-
connected hepatitis C and that these conditions are being 
compensated as part of that disorder.  Accordingly, to avoid 
pyramiding, and because there is no competent evidence that 
these complications are due to his malaria, the Board finds 
that an increased evaluation for malaria based on these 
conditions is not appropriate.  See 38 C.F.R. § 4.14 (1999).

With regard to relapses of malaria, a review of the evidence 
of record shows that the veteran has testified that he has 
episodes of fever and chills one to two times a year which he 
self-treats.  Medical evidence at the veteran's November 1998 
VA infectious disease examination indicates that his blood 
smears contained no ova or parasites and no malarial 
parasites.  Moreover, there is no medical treatment or 
clinical evidence documenting a recurrence of the veteran's 
malaria.  In fact, the examiner at the most recent VA 
examination indicated that the veteran's fevers could be 
residuals, but that they did not "sound like recurring 
malaria attacks" based on his review of medical treatises 
concerning the disease.  A November 1989 VA medical 
examination noted a diagnosis of "history of malaria without 
recurrence since 1971" and a November 1996 VA examination 
report noted a diagnosis of "malaria-resolved."  None of 
the private treatment records submitted by the veteran show 
treatment for an active disease, and merely confirm a history 
of malaria in service.  

Given this evidence, there is no basis for a compensable 
rating for malaria under either the old or the revised 
regulations.  In the absence of clinical evidence of a 
relapse, a compensable rating under the new regulations for 
the period after July 31, 1996, is not appropriate.  
Additionally, any liver or spleen complications have been 
attributed to the veteran's hepatitis C and not his malaria, 
and to the extent that his annual fever and chills constitute 
residual disability, they are not a moderate disability and 
thus, do not satisfy the criteria for a compensable rating 
under the old regulations.  Consequently, the Board finds 
that the evidence of record does not support a finding that 
the veteran's malaria warrants a compensable rating under the 
revised or former regulations, and his claim therefor is 
denied.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a compensable rating for malaria is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

